Citation Nr: 1308673	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  99-21 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to April 1958. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, which denied entitlement to the benefit currently sought on appeal.  The appellant was notified of that decision by a June 5, 1998 letter from the Atlanta, Georgia, VARO, which thereafter certified this case to the Board.  Additional development was undertaken by the Board in September 2002 under 38 C.F.R. § 19.9(a)(2) (2002); however, the Court of Appeals for the Federal Circuit invalidated that provision in 2003.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in June 2004, the Board remanded the Veteran's appeal.  Further development was requested.  The file was returned to the Board in November 2008.  In January 2009, this issue, along with the issues of service connection for right and left hip disabilities, were again remanded for further development.  The Veteran was granted service connection for right and left hip disabilities by a July 2010 rating decision; therefore these issues are no longer before the Board.  As such, the remaining issue in appellate status is as noted above.  

The Veteran's representation has changed since the appeal was previously before the Board.  Specifically, in October 2005, the Veteran's private attorney withdrew her representation.  That same month, the Veteran executed a VA Form 22-22 in favor of Disabled American Veterans. 

In February 2011, the Board denied service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  In May 2012, the Court issued a memorandum decision vacating the February 2011 denial and remanding the claim to the Board for action consistent with the decision.  

During the pendency of the appeal, the Veteran filed a claim for compensation pursuant to 38 U.S.C.A. § 1151 for assault to his right knee.  The RO in Atlanta, Georgia denied the claim in February 2011.  The Veteran filed a timely notice of disagreement to this adverse determination.  A statement of the case has not been issued.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  As the Veteran has initiated the appeals process, this issue is currently before the Board.  38 C.F.R. § 20.200.

A review of the Virtual VA paperless claims processing system does not show any pertinent records that have not been previously associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012); 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the claim may be reviewed on the merits.  The May 2012 Court Memorandum decision instructed VA to take an expansive view of the Veteran's reported stressor by considering lay reports that multiple personnel were injured in the parachute accident, rather than the single deceased individual identified by the Veteran.  

In October 2003, the AOJ contacted United States Armed Services Center for Research of Unit Records (USASCUR) for records corroborating the Veteran's stressor.  In December 2003, they responded that morning reports for the Headquarter Battery, 101st Airborne Division, Artillery from August 1, 1957 to October 31, 1957 were searched with no results for the deceased individual identified by the Veteran.  The National Personnel Records Center (NPRC) has also verified that the no results were found for the deceased individual identified by the Veteran, within September 1956 morning reports for the Headquarter Battery, 101st Airborne Division Artillery.  

The search efforts of record focus only on the deceased individual identified by the Veteran.  Since VA has been instructed to consider reports that additional personnel were injured in the accident, more search efforts are necessary.  The search should seek to corroborate a parachuting accident involving multiple members of the Headquarter Battery, 101st Airborne Division, Artillery for the entire months of August and September in 1956 and 1957 at Fort Campbell, Kentucky.

As noted above, the Veteran filed a timely notice of disagreement to a February 2011 RO decision which denied compensation pursuant to 38 U.S.C.A. § 1151 for an assault to right knee.  To date, a statement of the case has not been issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2012)) and requires issuance of a statement of the case.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2012).  This claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  38 C.F.R. § 20.200 (2012).  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC or any additional appropriate records custodian to locate records documenting a parachuting accident at Fort Campbell in August and September 1956 or 1957, which involved members of the Headquarter Battery, 101st Airborne Division, Artillery. 

Document all search efforts and responses received with notice to the Veteran and his representative. 

2.  Issue a statement of the case (SOC) to the Veteran and his authorized representative addressing the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for assault to the right knee.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3. Following the completion of the requested action and any additional development deemed necessary, the RO should then re-adjudicate the Veteran's claim.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


